DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "halogen X" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, “halogen X” has been interpreted as referring to “X represents Br” [bromine] in claim 1 line 5.
Claims 5-8 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bohnsack et al.; “Ternare Halogenide vom Typ A3MX6. VII. Die Bromide Li3MBr6 (M=Sm-Lu, Y): Synthese, Kristallstruktur, Ionenbeweglichkeit”, Zeitschrift Fur Anorganische Allgemeine Chemie, vol. 623, 1 September 1997, pages 1352-1356.
Regarding claim 1-4, Bohnsack discloses Li3MBr6 (M=Sm-Lu, Y) which has the crystallization structure and X-ray diffraction data for Li3ErBr6 (C2/m) (abstract). Bohnsack explicitly teaches Li3YBr6, which has lattice constants of a=692.6 pm, b=1195.9 pm, c=684.3 pm, and β=109.54 (see Table 2, p.1354). Bohnsack teaches the bromides have lithium ion conductivity and mobility (pp. 1354-1355), and is therefore an electrolyte. Therefore, because Bohnsack teaches Li3YBr6, this composition anticipates the claimed composition of Li6-3zYz-X6 when z=1 and X is Br.
With regards to the limitations of “the solid electrolyte material includes at least one fourth crystal phase; and the fourth crystal phase shows, in structural analysis of the fourth crystal phase through X-ray diffractometry by a θ-2θ method using Cu-Kα rays having 39 P1009200wavelengths of 1.5405 angstrom and 1.5444 angstrom as the X-ray, peaks within ranges of diffraction angle 2θ  values of 13.1° to 14.5°, 26.6° to 28.3°, 30.8° to 32.7°, 44.2° to 47.1° , 52.3° to 55.8°, and 54.8° to 58.5°; and wherein: FWHM4 denoting a full width at half maximum of the X-ray diffraction peak observed within the range of 26.6° to 28.3° in the X-ray diffractometry using Cu-Kα rays, and 2θc4 denoting a diffraction angle at the center of the X-ray diffraction peak satisfy: FWHM4/2θc4 ≥ 0.015”, while Bohnsack teaches that X is Br (abstract), Bohnsack does not explicitly disclose these claimed properties. 
However, because Bohnsack discloses Li3MBr6 (M=Sm-Lu, Y) which has the crystallization structure and X-ray diffraction data for Li3ErBr6 (C2/m) (abstract), thus the claimed crystal structure and space group, and Bohnsack explicitly teaches Li3YBr6, which has lattice constants of a=692.6 pm, b=1195.9 pm, c=684.3 pm, and β=109.54 (see Table 2, p.1354), and thus has substantially the same properties as claimed, including the properties these properties. For instance, the Li3YBr6 of Bohnsack has the same lattices constants (a=6.93 angstroms, b=11.96 angstroms, and c=6.84 angstroms) (published paragraph [0308]), is with made from ratio of 3:1 of LiBr and YBr3 and then prepared in a glove box (Experimental findings, p1352, vs. published paragraph [0240]). Thus, because the material of Bohnsack is made substantially the same way and has similar properties (lattice constants), the material of Bohnsack is substantially the same as claimed and would as a result have these claimed properties.
However, if it is taken that Bohnsack does not have the material with the recited properties, the differences in the properties would be obvious to one having ordinary skill in the art absent unexpected results.
With regards to the limitations in claims 5-11 (i.e. claim 5, wherein ILEB(200) denoting an X-ray diffraction intensity of a plane of the first crystal phase corresponding to a (200) plane of the Li3ErBr6 crystal structure, and ILEB(110) denoting an X-ray diffraction intensity of a plane of the first crystal phase corresponding to a (110) plane of the Li3ErBr6 crystal structure satisfy: ILEB(110)ILEB(200)<0.01; claim 6, wherein FWHM1 denoting a full width at half maximum of an X-ray diffraction peak of a plane of the first crystal phase corresponding to a (200) plane of the Li3ErBr6 crystal structure, and 2θc1 denoting a diffraction angle at the center of the X-ray diffraction peak satisfy: FWHM1/2θc1≥0.015; claim 7, wherein the solid electrolyte material includes a heterogeneous crystal phase having a crystal structure different from that of the first crystal phase; and the heterogeneous crystal phase lies between the first crystal phases; claim 8, wherein the solid electrolyte material includes an amorphous phase; and the amorphous phase lies between the first crystal phases; claim 9, wherein in the X-ray diffractometry using Cu-Kα rays, I1 denoting an intensity of the diffraction peak appearing within the range of 26.6° to 28.3° and I2 denoting an intensity of the diffraction peak appearing within a range of 15.0° to 16.0° satisfy: I2/I1 < 0.01; claim 10, wherein the solid electrolyte material includes a heterogeneous crystal phase having a crystal structure different from that of the fourth crystal phase; and the heterogeneous crystal phase lies between the fourth crystal phases; and claim 11, wherein the solid electrolyte material includes an amorphous phase; and the amorphous phase lies between the fourth crystal phases), while Bohnsack teaches that X is Br (abstract), Bohnsack does not explicitly disclose the claimed properties in claims 5-11. 
However, because Bohnsack discloses Li3MBr6 (M=Sm-Lu, Y) which has the crystallization structure and X-ray diffraction data for Li3ErBr6 (C2/m) (abstract), thus the claimed crystal structure and space group, and Bohnsack explicitly teaches Li3YBr6, which has lattice constants of a=692.6 pm, b=1195.9 pm, c=684.3 pm, and β=109.54 (see Table 2, p.1354), and thus has substantially the same properties as claimed, including the properties in claims 5-8 and 18-22. For instance, the Li3YBr6 of Bohnsack has the same lattices constants (a=6.93 angstroms, b=11.96 angstroms, and c=6.84 angstroms) (published paragraph [0308]), is with made from ratio of 3:1 of LiBr and YBr3 and then prepared in a glove box (Experimental findings, p1352, vs. published paragraph [0240]). Thus, because the material of Bohnsack is made substantially the same way and has similar properties (lattice constants), the material of Bohnsack is substantially the same as claimed and would as a result have the properties recited in claims 5-8 and 18-22.
However, if it is taken that Bohnsack does not have the material with the recited properties, the differences in the properties would be obvious to one having ordinary skill in the art absent unexpected results.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al.; “Ternare Halogenide vom Typ A3MX6. VII. Die Bromide Li3MBr6 (M=Sm-Lu, Y): Synthese, Kristallstruktur, Ionenbeweglichkeit”, Zeitschrift Fur Anorganische Allgemeine Chemie, vol. 623, 1 September 1997, pages 1352-1356, as applied to claim 1 above, and further in view of Takada et al. (US 6,428,935).
Regarding claim 12, while Bohnsack teaches Li3YBr6 with lithium ion conductivity and mobility (pp. 1354-1355), Bohnsack does not explicitly disclose a battery comprising the material used as a solid electrolyte, a positive electrode, a negative electrode, and the electrolyte layer disposed between the positive electrode and the negative electrode, wherein at least one of the negative electrode and the electrolyte layer contains the solid electrolyte material.
Takada discloses a lithium secondary battery comprising a positive electrode, a negative electrode, and a solid electrolyte (abstract). At least one of the positive and negative electrode comprises a lithium-containing halide (abstract). The solid electrolyte is a lithium ion conductive inorganic solid electrolyte (C4/L40-32). The solid electrolyte 2 is disposed between the positive electrode 1 and the negative electrode 3 (see Fig 3).
Because Bohnsack teaches the Li3YBr6 with lithium ion conductivity and mobility, thus suggesting using the material with lithium ions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Li3YBr6 material as a solid electrolyte in a secondary battery (including a positive electrode and separator) such as Takada which has halides in the electrodes because the Li3YBr6 material has excellent lithium-ion conductivity  and has halides contained therein, thus suggesting compatibility with other halides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/Examiner, Art Unit 1725                                                    

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725